Case: 18-11380      Document: 00514998519         Page: 1    Date Filed: 06/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 18-11380                         June 17, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
WELLS FARGO BANK NATIONAL ASSOCIATION, as Trustee for
Soundview Home Loan Trust 2007-OPT5, Asset-Backed Certificates, Series
2007-OPT5,

               Plaintiff – Appellee,

v.

TRAVIS RENE PITRE
         Defendant – Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CV-3177


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Travis Pitre appeals the district court’s judgment deciding that Wells
Fargo is the owner of a note and beneficiary of the deed of trust, authorizing
judicial foreclosure for Wells Fargo. The record supports that judgment, and it
is affirmed.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11380    Document: 00514998519     Page: 2   Date Filed: 06/17/2019



                                 No. 18-11380
      The note and the deed of trust were executed by Pitre in 2007. He has
been in default since 2011. The loan was assigned by the original lender to an
entity who assigned to Wells Fargo. Pitre filed a bankruptcy petition and the
bankruptcy court acknowledged the validity of the lien, then entitled to
foreclosure by the loan servicer for Wells Fargo.
      Despite that acceptance in the bankruptcy court, Pitre, acting pro se in
the district court, contended that Wells Fargo had no standing. But Wells
Fargo proved its ownership of the loan and the assignment by the deed of trust.
Pitre’s objection is only to say the assignments were “fraudulent” or
“fabricated”. No fact issue was raised, as the magistrate judge found. Pitre
claimed one assignment failed because it was signed in blank, but the note was
transferred and no more was required than what Wells Fargo offered. Other
arguments are waived by failure to be made in the district court.
      AFFIRMED.




                                       2